JUSTICE RARICK, concurring in part and dissenting in part: Because I believe claimant sufficiently proved his inability to perform any job in a stable labor market in the year prior to his death, I dissent from that portion of the majority’s opinion pertaining to temporary total disability benefits. I otherwise concur. The evidence reveals that during the period from the diagnosis of his illness to his death claimant underwent several surgical procedures, lengthy hospital stays, and daily radiation therapy. The fact that during stable periods claimant occasionally was able to engage in fishing and hunting activities does not mean he was capable of pursuing and carrying out gainful employment. (See E.R. Moore Co. v. Industrial Comm’n (1978), 71 Ill. 2d 353.) Claimant often was weak, needed numerous pain pills on a daily basis, and no longer was able to take care of his house and yard. As claimant’s physician commented, certainly claimant’s state of mind during this time period would not have been conducive to effective employment. I therefore would award temporary total disability benefits in addition to those benefits awarded by the majority to claimant’s widow.